Citation Nr: 0528138	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied service connection for the cause 
of the veteran's death and denied entitlement to dependency 
and indemnity compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  The appellant is the surviving spouse of the veteran 
and she perfected an appeal of these determinations to the 
Board.

When this matter was before the Board in February 2001, it 
was remanded for further development and adjudication.  
Thereafter, in February 2003, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  In December 2003, the Board also denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318.  The 
appellant did not appeal December 2003 Board decision; it is 
therefore no longer before VA.

The appellant appealed the February 2003 decision of the 
Board to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2005, the Court vacated the Board's 
decision and remanded the matter for further appellate review 
consistent with the May 2005 Order of the Court.  The matter 
is therefore again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In this case, the veteran passed away on February 25, 1999.  
The cause of death was stomach cancer with liver metastasis.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause of death, were 
cerebrovascular accidents.  No autopsy was conducted and no 
VA examination was afforded the appellant in order to 
determine the question of service connection for the cause of 
the veteran's death.  

In a March 2005 Order, the Court found that the Board's 
decision in February 2003, to effectively deny the appellant 
a medical opinion in connection with her claim, was not 
supported by an adequate statement of reasons or bases.  
Specifically, the Court found that an adequate statement 
would have included a discussion of why  the cause of the 
veteran's death - stomach cancer - could not be associated 
with two in-service complaints, dated in October 1957 and May 
1963, relating to his stomach.  Further, the Court found that 
such statement would also have included an explanation of why 
the appellant's statement, that her husband was ill since his 
retirement from service, was not sufficient to satisfy the 
requirements of 38 U.S.C.A. § 5103A(d)(2)(B).  Finally, the 
Court found that the duty to assist letters sent by VA to the 
appellant did not inform the appellant that she could have 
obtained and submitted a private medical opinion of her own.

Based on the foregoing, this matter must be remanded.  
Consistent with the March 2005 Court Order, the RO should 
request a medical opinion in order to decide the merits of 
the appellant's appeal, which must specifically include 
determining whether it was at least as likely as not that the 
veteran's stomach cancer with liver metastasis or 
cerebrovascular accidents, were related to, caused by or had 
their onset during his period of service, or whether a 
medical condition of service origin contributed substantially 
or materially to the cause of his death. 

In addition, the Board notes that the March 2005 Court Order 
indicated that VA had not provided adequate notice to the 
appellant, pursuant to the VCAA, of the information and 
evidence necessary to substantiate her claims and which 
portion of such information or evidence is to be provided the 
appellant and which portion must be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  While the veteran's 
claims file could be read together as informing the appellant 
of the specific elements of her claim and what information 
and evidence she needed to provide in order to succeed in her 
claim, see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
nevertheless, because this case is being remanded on other 
grounds, the RO should send the appellant and her 
representative, if any, a letter with respect to her claim 
that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Finally, the Board notes that the veteran's claims file is 
completely devoid of any post-service medical records, 
including records related to his stomach cancer.  The RO 
should therefore contact the appellant and her representative 
and request the veteran's medical records for all periods 
since his retirement from the service in 1963, to include all 
private and VA records, and to include medical records 
related to his stomach cancer with liver metastasis and 
cerebrovascular accidents.  The RO should associate any of 
these records relevant to the appellant's claim with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the claim of 
entitlement to service connection for the 
cause of the veteran's death, the RO 
should send the appellant and her 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim.  Finally, consistent with the 
Court's March 2005 Order, the appellant 
should be informed that she may obtain 
and submit a private medical opinion of 
her own in connection with her claim.

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers that treated 
the veteran since service for any stomach 
disabilities, to include stomach cancer, 
cerebrovascular accidents, or other 
related conditions.  This should include 
medical and treatment records from any VA 
Medical Centers that may have treated the 
veteran since service.  The aid of the 
appellant in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing. 

3.  The RO should refer the veteran's 
claims folder to a VA physician with 
appropriate expertise to be reviewed for 
the purpose of providing a medical 
opinion.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a).  It is at least as likely as not (50 
percent probability or more) that the 
veteran's stomach cancer with liver 
metastasis had its onset during his 
period of service from November 1942 to 
October 1963; or, was manifested within 
one year from October 1963; or, was 
otherwise etiologically related to any 
incident that occurred during his period 
of service.  In this regard, the examiner 
is specifically asked to comment on two 
in-service complaints, dated in October 
1957 and May 1963, relating to the 
veteran's stomach, and statements of the 
veteran's spouse indicating that her 
husband was ill since his retirement from 
service.

(b).  It is at least as likely as not (50 
percent probability or more) that the 
veteran developed a disability manifested 
by cerebrovascular accidents during the 
veteran's period of service from November 
1942 to October 1963; or, was such a 
disability otherwise etiologically 
related to any incident that occurred 
during his period of service. 

(c).  It is at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin 
contributed substantially or materially 
to the cause of the veteran's death from 
stomach cancer with liver metastasis 
(with other significant conditions 
contributing to death, but not resulting 
in the underlying cause, of 
cerebrovascular accidents).

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
and legal authority.

If the benefits sought on appeal remain adverse to the 
appellant, the RO should furnish a supplemental statement of 
the case, and the appellant and her representative should be 
given an opportunity to respond.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
In taking this action, the Board implies no conclusion, 
either legal or factual as to the ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


